Citation Nr: 0939483	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from September 1955 to 
September 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claims.

In his June 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran indicated that he wished to appear at a 
personal hearing over which a Veterans Law Judge of the Board 
would preside while at the RO.  The Veteran was scheduled for 
the requested hearing in March 2008, however, he failed to 
appear for the hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In the June 2007 VA Form 9, the Veteran indicated that during 
his period of active service in the Navy, he has served on 
board the U.S.S. Diamond Head and the U.S.S. Mauna Loa during 
which his general quarters were located between three inch 
gun mounts and five inch gun mounts.  He described that he 
experienced acoustic trauma from being subjected to gunfire 
from those guns for about 30 months.

A review of the Veteran's service treatment records reveals 
that there is no reference to bilateral hearing loss or 
tinnitus during his period of active service.  Treatment 
records dated in January 1959 show that the Veteran was 
treated for a period of approximately two weeks for symptoms 
associated with right ear otitis media.  

The separation report of medical examination dated in August 
1959 shows that whispered voice tests revealed hearing acuity 
of 15/15, bilaterally.  However, the Board notes that the 
whispered voice test is not a valid assessment of hearing at 
the time of discharge as required under 38 C.F.R. § 3.385.

A VA audiology consult report dated in November 2006 shows 
that the Veteran described that he had constant tinnitus 
which began over 40 years earlier and had become considerably 
louder in the preceding nine months.  He also described a 
history of decreased hearing acuity, and referred to noise 
exposure during service as a fireman on board a ship.  He 
also reported having had an ear infection in service, and 
that the physician had told him that it might lead to some 
permanent hearing loss.  The audiology report did not provide 
an opinion as to the etiology of the bilateral hearing loss 
or tinnitus.

In light of the above, and given the Veteran's reports of a 
continuity of symptomatology since service, the Board finds 
that he must be afforded a VA examination to determine 
whether he has current bilateral hearing loss and tinnitus 
that are consistent with his duties during service, and 
related to or had their onset during service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In doing so, the 
examiner should acknowledge the credible reports of the 
Veteran as to the inservice manifestations and continuity of 
symptoms since service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall arrange for the 
Veteran to be scheduled for a VA audiology 
examination so as to ascertain the nature 
and etiology of his asserted bilateral 
hearing loss and tinnitus.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of his 
documented medical history and assertions.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished. 
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss or tinnitus is 
related to the Veteran's period of active 
service, or to any incident therein, to 
include as due to noise exposure.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss or tinnitus began as a result of any 
inservice noise exposure.  The examiner 
must also specifically address the 
inservice treatment for right otitis media 
as it relates to a possible etiology of 
any current bilateral hearing loss or 
tinnitus found on examination.  In doing 
so, the examiner must acknowledge the 
competent reports of the Veteran as to the 
inservice manifestations and continuity of 
symptoms since service.

The basis for all conclusions reached are 
to be explained by citing to medical 
records, to specifically include service 
medical records, and other evidence of 
record.  Any opinions expressed by the 
examiner must be  accompanied by a 
complete rationale. 

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand. If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



